          Case 3:20-cv-04997-JSC Document 35 Filed 11/19/20 Page 1 of 11




1    SINGER CASHMAN LLP
       Benjamin L. Singer (Bar No. 264295)
2      bsinger@singercashman.com
       Walter C. Pfeffer (Bar No. 289421)
3      wpfeffer@singercashman.com
     601 Montgomery Street, Suite 1950
4    San Francisco, California 94111
     Telephone:     (415) 500-6080
5    Facsimile:     (415) 500-6080
6    Attorneys for Bunsow De Mory LLP
7
                                UNITED STATES DISTRICT COURT
8
                             NORTHERN DISTRICT OF CALIFORNIA
9
                                     SAN FRANCISCO DIVISON
10

11   BUNSOW DE MORY LLP, a California               CASE NO. 3:20-CV-04997
     limited liability partnership,
12                                                  PLAINTIFF’S NOTICE OF MOTION,
            Plaintiff and Counterclaim Defendant,   MOTION, AND MEMORANDUM IN
13                                                  SUPPORT OF MOTION FOR
     v.                                             JUDGMENT ON THE PLEADINGS
14
     NORTH FORTY CONSULTING LLC, a
15   Delaware limited liability company,            Filing Date:   July 24, 2020
                                                    Trial Date:    Not Assigned
16          Defendant and Counterclaimant.
                                                    Hearing Date: December 24, 2020
17                                                  Hearing Time: 9:00 a.m.
                                                    Courtroom E, 15th Floor
18                                                  Judge: Hon. Jacqueline Corley, M.J.
19

20

21
               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
22

23

24

25

26

27

28
           Case 3:20-cv-04997-JSC Document 35 Filed 11/19/20 Page 2 of 11




1                                   NOTICE OF MOTION AND MOTION

2           TO ALL PARTIES AND THEIR COUNSEL OF RECORD: Please take notice that on

3    December 24, 2020 at 9:00 a.m. before the Honorable Magistrate Judge Jacqueline Scott Corley in

4    the United States District Court for the Northern District of California, Courtroom E, located on the

5    15th Floor of the San Francisco Courthouse at 450 Golden Gate Avenue, San Francisco, California

6    94102, or via remote access at the Court’s preference pursuant to the Northern District of California’s

7    guidelines regarding the COVID-19 pandemic, Plaintiff and Counterclaim Defendant Bunsow De

8    Mory LLP (“BDIP”) by and through its attorneys will and hereby does move pursuant to Federal

9    Rule of Civil Procedure 12(c) for an order granting judgment on the pleadings on BDIP’s first and

10   second claims for declaratory relief. As explained more fully in the accompanying Memorandum of

11   Points and Authorities, Defendant and Counterclaimant North Forty Consulting LLC’s (“North

12   Forty”) Answer, Affirmative Defenses, and Counterclaims (Dkt. 18-1) (“Answer”), North Forty’s

13   First Amended Answer, Affirmative Defenses, and Counterclaims (Dkt. 28-4) (“1st Am. Answer”),

14   the documents incorporated therein, and documents subject to judicial notice make clear that (1) the

15   litigation between BDIP’s client and Comcast Corporation was a “litigation” within the meaning of

16   the parties’ contract and that North Forty was therefore only entitled to the lesser fee that it received,

17   and (2) BDIP is not required to pay any success fee to North Forty with regard to the Acacia patent

18   sale. Accordingly, BDIP respectfully requests that the Court grant judgment on the pleadings for

19   these two aspects of BDIP’s first and second claims for declaratory relief.

20          This Motion is based on this Notice of Motion, the accompanying Memorandum of Points

21   and Authorities, BDIP’s Request for Judicial Notice, the Declaration of Walter C. Pfeffer in Support

22   of the Motion and the documents attached thereto, North Forty’s Answer, North Forty’s First

23   Amended Answer, all pleadings and papers on file with the Court, the argument of counsel at the

24   hearing, and any other matters that the Court may properly consider.

25   //

26   //

27   //

28
                                                         -i-
                                  PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                 CASE NO. 3:20-CV-04997
          Case 3:20-cv-04997-JSC Document 35 Filed 11/19/20 Page 3 of 11




1    Date: November 19, 2020            Respectfully submitted,

2                                       SINGER CASHMAN LLP
3
                                        By: /s/ Walter C. Pfeffer
4                                           Benjamin L. Singer
                                            Walter C. Pfeffer
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     - ii -
                               PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                              CASE NO. 3:20-CV-04997
           Case 3:20-cv-04997-JSC Document 35 Filed 11/19/20 Page 4 of 11




1                          MEMORANDUM OF POINTS AND AUTHORITIES

2    I. INTRODUCTION

3           Defendant North Forty Consulting LLC’s (“North Forty”) responsive pleadings lead to only

4    one conclusion: North Forty is not entitled to any further payments with regard to the Comcast

5    license or the Acacia sale. Plaintiff Bunsow De Mory LLP (“BDIP”) is thus entitled to judgment as a

6    matter of law on its first and second claims for declaratory relief.

7           Under the parties’ September 1, 2017 Consulting Agreement (“Consulting Agreement” or

8    “Agreement”),

9

10

11

12                                     In December 2019, Harris was sued by Comcast Corporation

13   (“Comcast”). After that litigation settled,

14                                                 North Forty now argues that the Comcast litigation was

15   not a “litigation” under the Consulting Agreement. North Forty is wrong as a matter of law.

16          In addition, the parties agree that the Consulting Agreement was terminated effective March

17   27, 2020, and that Harris sold its patent portfolio to Acacia Research Corporation (“Acacia”) on April

18   20, 2020—a month after the Consulting Agreement was terminated. Nonetheless, North Forty argues

19   that it is entitled to payment under the terminated Consulting Agreement. Again, North Forty is

20   wrong as a matter of law.

21          To be clear, each of these facts is specifically averred in North Forty’s own pleadings. North

22   Forty argues that the Consulting Agreement might not mean what it says, but the contract is

23   unambiguous and the material facts undisputed. The Court should therefore issue declaratory

24   judgments on the pleadings that (1) the litigation between Harris and Comcast was a “litigation”

25   within the meaning of the Consulting Agreement and that North Forty was therefore only entitled to

26   the 20% success fee it received, and (2) BDIP is not required to pay any success fee to North Forty

27   with regard to the Acacia sale.

28
                                                          -1-
                                  PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                 CASE NO. 3:20-CV-04997
Case 3:20-cv-04997-JSC Document 35 Filed 11/19/20 Page 5 of 11
            Case 3:20-cv-04997-JSC Document 35 Filed 11/19/20 Page 6 of 11




1

2

3                                      Compl. ¶ 19–21; Answer ¶ 19–21; Agmt. § 7.1.

4             C. Comcast Initiated Litigation Against Harris

5             One of the potential licensees that Harris approached was Comcast. Compl. ¶ 33; Countercl.

6    ¶ 31; Am. Countercl. ¶ 35. As North Forty explicitly avers, on December 9 2, 2019, “Comcast filed a

7    declaratory action [regarding the Patents] against Harris” in Delaware federal court. Am. Countercl.

8    ¶ 37; see also Compl. ¶ 33; Countercl. ¶ 33; BDIP’s Request for Judicial Notice (“RJN”) ¶ 3, Ex. B 3.

9    BDIP represented Harris in that action, filing two stipulations to extend Harris’s time to respond to

10   the Complaint. Countercl. ¶ 34; Am. Countercl. ¶ 38; RJN Ex. B. On February 18, 2020, Harris and

11   Comcast executed a license agreement and settled their case. Compl. ¶ 37; Am. Countercl. ¶ 39;

12   Countercl. ¶ 35; RJN Ex. B.

13            The Consulting Agreement plainly states—as directly quoted in North Forty’s Counterclaim

14   and First Amended Counterclaim—that

15

16                                                        (Countercl. ¶ 15; Am. Countercl. ¶ 19; Agmt. § 3.1).

17                                                                               Compl. ¶¶ 39–40, 47–50; Answer

18   ¶ 39; Countercl. ¶¶ 36, 47–51, 56; Am. Countercl. ¶¶ 40, 47, 57–61, 66.

19            D. Harris Sold the Patents to Acacia After the Consulting Agreement was Terminated

20            In the fall of 2019, Acacia Research Corporation (“Acacia”) and Harris began negotiating

21   Acacia’s purchase of the Patents. Compl. ¶ 31; Countercl. ¶ 30; Am. Countercl. ¶ 34. On February

22   21, 2020, Harris and Acacia entered into a contract for the sale of the Patents. Compl. ¶ 36;

23   Countercl. ¶ 37; Am. Countercl. ¶ 46. That initial deal included a due diligence period. Compl. ¶ 36.

24   While the parties disagree on the reason, there is no dispute that “[i]n or around March 2020, Acacia

25

26
     2
       While North Forty alleges that the Comcast Litigation was instituted on December 11, 2019, the docket reflects a filing
27   on December 9, 2019. See Countercl. ¶ 33; RJN Ex. B. The difference is immaterial to this Motion.
     3
       The records of the Comcast Litigation constitute proceedings in other courts of which the Court may take judicial notice.
28   See U.S. ex. rel. Robinson Rancheria Citizens Counsel v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (collecting
     cases).
                                                              -3-
                                      PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                     CASE NO. 3:20-CV-04997
           Case 3:20-cv-04997-JSC Document 35 Filed 11/19/20 Page 7 of 11




1    determined not to proceed with the purchase of the Harris patents” and the deal terminated. Am.

2    Countercl. ¶ 49; see also Compl. ¶ 41; Countercl. ¶ 40.

3             The Consulting Agreement terminated thereafter. BDIP provided notice of termination of the

4    Consulting Agreement on February 27, 2020. Compl. ¶ 38; Answer ¶ 38; Countercl. ¶ 38; Am.

5    Countercl. ¶ 47. North Forty even affirmed that termination and noted its appropriateness. Compl.

6    ¶ 38; Answer ¶ 38. Under Section 7.1 of the Consulting Agreement, termination was effective as of

7    March 27, 2020. Id.

8             On April 20, 2020, a month after the Consulting Agreement terminated, Harris and Acacia

9    entered into a new contract for the sale of the Patents—and this time the deal closed. Compl. ¶ 43;

10   Countercl. ¶ 41; Am. Countercl. ¶ 50. Despite the fact that the Consulting Agreement had been

11   terminated,

12             Compl. ¶ 54; Countercl. ¶¶ 42, 56; Am. Countercl. ¶¶ 51, 66.

13   III. LEGAL STANDARD

14            Federal Rule of Civil Procedure 12(c) provides that a party may move for judgment on the

15   pleadings as soon as the pleadings are closed. For the purposes of a Rule 12(c) motion, allegations of

16   the nonmoving party must be accepted as true, as with allegations of the moving party that have been

17   admitted; allegations made by the moving party that have been denied or contradicted are assumed to

18   be false. See MacDonald v. Grace Church Seattle, 457 F.3d 1079, 1081 (9th Cir. 2006); Ventress v.

19   Japan Airlines, 486 F.3d 1111, 1114 (9th Cir.2007); Hal Roach Studios, Inc. v. Richard Feiner and

20   Co., Inc., 896 F.2d 1542, 1550 (9th Cir. 1990). While the Court will view all facts in the light most

21   favorable to the non-moving party, it need not accept allegations that are conclusory, contradicted by

22   judicially noticeable facts, or the product of unwarranted inferences. See In re Google Inc., No. 13-

23   md-2430-LHK, 2013 WL 5423918, at *5 (N.D. Cal. Sept. 26, 2013); Living Designs, Inc. v. E.I.

24   DuPont de Nemours & Co., 431 F.3d 353, 360 (9th Cir. 2005). Judgment on the pleadings should be

25   granted where the moving party establishes that no material issue of fact remains to be resolved and

26   that it is entitled to judgment as a matter of law. Herrera v. Zumiez, Inc., 953 F.3d 1063, 1068 (9th

27   Cir. 2020); see also Heliotrope General, Inc. v. Ford Motor Co., 189 F.3d 971, 981 n.18 (9th Cir.

28   1999).
                                                         -4-
                                 PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 3:20-CV-04997
           Case 3:20-cv-04997-JSC Document 35 Filed 11/19/20 Page 8 of 11




1           As with a motion under Rule 12(b), the Court may consider the parties’ pleadings, judicially

2    noticeable facts under Federal Rule of Evidence 201, and documents attached to or relied upon by the

3    pleadings. See Lee v. City of Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001). This includes the

4    Consulting Agreement, which is expressly incorporated into, relied upon by, and critical to North

5    Forty’s pleadings. See Answer ¶¶ 2, 4, 18–28; Countercl. (Dkt. 11-3) ¶¶ l–5, 10, 14–19, 36, 38, 45,

6    47–51; 1st Am. Countercl. (Dkt. 28-4) ¶¶ l–5, 10, 17–23, 40, 43–47, 54–61; see also Vidal v. Bolton,

7    No. 2:18-cv-09276, 2020 WL 5652492, at *1 (9th Cir. Sep. 23, 2020); Richardson-Bass v. State

8    Center Community College Dist., No. 1-19-cv-01566, No. 2020 WL 5658225, at *1 (E.D. Cal. Sept.

9    23, 2020); Hamilton v. Juul Labs, Inc., No. 20-cv-03710, 2020 WL 5500377, at *2 n.3 (N.D. Cal.

10   Sep. 11, 2020).

11   IV. ARGUMENT

12          A. The Comcast Litigation was a “Litigation” Within the Meaning of the Consulting

13              Agreement

14

15

16

17

18

19

20               Countercl. ¶ 15; Am. Countercl. ¶ 19; Agmt. § 3.1.

21          There is no dispute that Harris, a BDIP client, and Comcast were parties to a litigation

22   involving the Patents. North Forty explicitly avers that “Comcast filed a declaratory judgment action

23   against Harris” within a section of the Counterclaims entitled “The Comcast Initiated Litigation.”

24   Countercl. ¶ 33; Am. Countercl. ¶ 37. Even had North Forty not explicitly incorporated this fact into

25   its pleading, the Court may take judicial notice of the lawsuit. See RJN ¶ 3, Ex. B. The terms of the

26   Consulting Agreement are clear:

27

28
                                                         -5-
                                 PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 3:20-CV-04997
            Case 3:20-cv-04997-JSC Document 35 Filed 11/19/20 Page 9 of 11




1            North Forty’s attempts to conjure ambiguity into the Consulting Agreement are contrary to

2    the plain meaning of the Agreement and California 4 law.

3

4

5                                               Countercl. ¶ 36; Am. Countercl. ¶ 40. The Counterclaim

6    suggests that this interpretation is consistent with the parties’ unwritten intent and with some

7    unidentified industry practice for litigation funding. Id. California courts do not interpret contracts in

8    this manner.

9            California contract law provides that the clear language of a contract governs its

10   interpretation, and that the written terms of the contract are the sole source for ascertaining the

11   parties’ intent. Cal. Civ. Code §§ 1638–39; see also Block v. eBay, Inc., 747 F.3d 1135, 1138 (9th

12   Cir. 2014) (“If a contract is reduced to writing, the intention of the parties is to be ascertained from

13   the writing alone, the words being interpreted in their ordinary and popular sense….” (internal

14   quotation marks and citations omitted)); Wolf v. Walt Disney Pictures & Television, 162 Cal. App.

15   4th 1107, 1126 (Cal. App. 2008) (“Ordinarily, the objective intent of the contracting parties is a legal

16   question determined solely by reference to the contract’s terms.”). “When a dispute arises over the

17   meaning of contract language, the first question to be decided is whether the language is reasonably

18   susceptible to the interpretation urged by the party. If it is not, the case is over.” Cedars-Sinai

19   Medical Center v. Shewry, 137 Cal. App. 4th 964, 979 (Cal. Ct. App. 2006).

20           The language of the Consulting Agreement is not susceptible to North Forty’s proposed

21   interpretation.

22                                    Countercl. ¶ 15; Am. Countercl. ¶ 19; Agmt. § 3.1. The parties are

23   bound by the objective plain meaning of that language:

24                                                                                          Cf. Khan v. Shim, 7 Cal.

25   App. 5th 49, 59–62 (Cal. Ct. App. 2016) (holding that contract clause addressing “litigation” included

26   any claims brought between the parties).

27

28   4
      The Consulting Agreement provides that its provisions are to be governed by and interpreted in accordance with
     California law. Agmt. § 8.5.
                                                             -6-
                                     PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                    CASE NO. 3:20-CV-04997
          Case 3:20-cv-04997-JSC Document 35 Filed 11/19/20 Page 10 of 11




1           North Forty’s argument regarding its subjective intent is irrelevant: “California recognizes the

2    objective theory of contracts, under which it is the objective intent, as evidenced by the words of the

3    contract, rather that the subjective intent of one of the parties, that controls interpretation. The

4    parties’ undisclosed intent or understanding is irrelevant to contract interpretation. Cedars-Sinai at

5    980 (internal citations and quotation marks omitted); see also Lightbourne v. Printroom Inc., 122 F.

6    Supp. 3d 942, 948 (C.D. Cal. 2015) (“Faced with this clear and unambiguous contractual language,

7    its interpretation is a question of law, and [one party’s] internal understanding—to the extent it

8    differs—is irrelevant.”).

9           North Forty has directly pled that (a)

10             and (b) a litigation occurred between Comcast and Harris. Countercl. ¶¶ 15, 33; Am.

11   Countercl. ¶¶ 19, 37; Agmt. § 3.1. BDIP is therefore entitled to a declaratory judgment on the

12   pleadings that North Forty was entitled to only a 20% success fee for the Comcast license under the

13   Consulting Agreement. Cf. Grange Ins. Assoc. v. Price, No. 1:19-cv-00258, 2020 WL 5412064, at

14   *9 (E.D. Cal. Sep. 9, 2020) (granting summary judgment declaring contractual rights).

15          B. North Forty Is Not Owed a Success Fee for the Acacia Deal

16          Similarly, North Forty is not entitled to any success fee for Harris’s sale of the Patents to

17   Acacia. The material facts are not in dispute. North Forty’s Answer specifically admits that the

18   Consulting Agreement terminated on March 27, 2020. Compl. ¶ 38; Answer ¶ 38; Countercl. ¶ 38;

19   Am. Countercl. ¶ 47; Agmt. § 7.1. And North Forty’s Amended Counterclaim explicitly states that

20   the Acacia sale occurred “[o]n or about April 20, 2020,” nearly a month after the Consulting

21   Agreement was terminated. Am. Countercl. ¶ 50; see also Compl. ¶ 43; Countercl. ¶ 41.

22

23                                        See generally Agmt. Absent any such clause, termination of a

24   contract discharges all obligations on both sides of the contract—including any obligation to pay

25   success fees going forward. See Cal. Comm. Code § 2106(3); see also 1 Witkin, Summary Cal. L.

26   11th Contracts § 955 (2020) (“On ‘termination’ all obligations which are still executory on both sides

27   are discharged….”); Petrus v. N.Y. Life Ins. Co., No. 14-cv-2268, 2015 WL 3796221, at *3 (S.D. Cal.

28
                                                          -7-
                                  PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                 CASE NO. 3:20-CV-04997
          Case 3:20-cv-04997-JSC Document 35 Filed 11/19/20 Page 11 of 11




1    Jun. 18, 2015) (dismissing contract claim with prejudice). Because the Acacia sale occurred after the

2    Consulting Agreement was terminated, BDIP had no obligation to pay North Forty a success fee.

3    V. CONCLUSION

4           As demonstrated above, there is no dispute as to any material fact involving North Forty’s

5    claim that it is owed additional success fees in connection with either the Comcast license or the

6    Acacia sale. To the contrary, each element of BDIP’s declaratory judgment claims is either admitted

7    in North Forty’s Answer or explicitly alleged in its Counterclaims. BDIP therefore respectfully

8    requests that the Court grant a declaratory judgment on the pleadings that (1) the litigation between

9    Harris and Comcast was a “litigation” within the meaning of the Consulting Agreement and that

10   North Forty was therefore only entitled to the 20% success fee it received, and (2) BDIP is not

11   required to pay any success fee to North Forty with regard to the Acacia sale.

12

13   Date: November 19, 2020               Respectfully submitted,

14                                         SINGER CASHMAN LLP
15
                                           By: /s/ Walter C. Pfeffer
16                                             Benjamin L. Singer
                                               Walter C. Pfeffer
17                                             Attorneys for Bunsow De Mory LLP
18

19

20

21

22

23

24

25

26

27

28
                                                         -8-
                                 PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 3:20-CV-04997
